 

Exhibit 10.42

SECOND AMENDMENT TO SUBLEASE

    THIS SECOND AMENDMENT TO SUBLEASE (this “Second Amendment”), dated
October 1, 2004, is entered into by and between DIADEXUS, INC., a Delaware
corporation (“Sublandlord”), and VIROLOGIC, INC., a Delaware corporation
(“Subtenant’).

RECITALS

    A.        Sublandlord and Subtenant entered into that certain Sublease dated
June 1, 2002 (the “Original Sublease”), as amended by that certain First
Amendment to Sublease dated August   21  , 2003 (the “First Amendment”, and
together with the Original Sublease, the “Sublease”), pursuant to which
Sublandlord subleased to Subtenant, and Subtenant subleased from Sublandlord,
the approximately 13,360 square feet of space in a building located at 343
Oyster Point Boulevard, South San Francisco, California.

    B.  This Second Amendment to Sublease corrects the number of leased square
footage set forth in the Original Sublease, as well as designates certain
additional square footage as Section B Space and Common Space.

    B.        Capitalized terms not otherwise defined herein are used as defined
in the Sublease.

    C.        Sublandlord and Subtenant desire to amend the Sublease as set
forth herein.

    NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, Sublandlord and Subtenant covenant and agree as follows:

AGREEMENT

  1.        Section A Space. For purposes of all dealings between the parties
hereinafter, the definition of “Sublease Premises” as set forth in Recital B of
the Original Sublease shall refer to the approximately 9,127 square feet of
space depicted on Exhibit A hereto. Said 9,127 square feet shall hereinafter be
referred to as the “Section A Space.”

  2.        Section B Space. Hereinafter all references to the “Section B Space”
shall refer to the approximately 13,567 square feet of space located on the
Subleased Premises as depicted on Exhibit A hereto.

  3.        Common Space. Hereinafter all references to the “Common Space” shall
refer to the approximately 8,659 square feet of space located in the Subleased
Premises as depicted on Exhibit A hereto.



--------------------------------------------------------------------------------

 

  4.        Term. The Sublease is hereby amended by deleting Section 2 in its
entirety and substituting the following in its place:

    (a)        The sublease for the Section A Space shall commence upon the date
hereof, provided Sublandlord and Subtenant have theretofore obtained the Consent
to Assignment and Modification of Lease (the “Consent”) signed by the Master
Landlord in the form of Exhibit C attached to the Original Sublease, and shall
expire on December 31, 2006 (the “Section A Termination Date”), unless sooner
terminated pursuant to any provision of the Sublease.

              (i) Option to Extend.    Subtenant shall have the option to extend
its sublease of the Section A Space for a period of One (1) year beginning on
the Section A Termination Date and terminating on December 31, 2007 (such
option, the “Section A Option”). In the event Subtenant shall desire to exercise
the Section A Option, Subtenant shall so advise Sublandlord by written notice no
later than September 30, 2006. If there exists any continuing default under the
Sublease as of the date Subtenant provides such notice to Sublandlord, or as of
the Section A Termination Date, Sublandlord may refuse, in its sole and absolute
discretion, to allow Subtenant to exercise the Section A Option.

    (b)        The sublease for Section B Space and Common Space, shall commence
upon the date hereof, provided Sublandlord and Subtenant have theretofore
obtained the Consent signed by the Master Landlord, and shall continue on a
month to month schedule until January 31, 2005 (the “Section B Termination
Date”), unless sooner terminated pursuant to any provision of the Sublease.

      (i) Conversion Period.    Subtenant shall have forty-five (45) days after
the occurrence of the Section B Termination Date (the “Conversion Period”) to
elect to convert its sublease of the Section B Space to the terms of the
sublease of the Section A Space. During the Conversion Period, Subtenant shall
continue to pay rent on the Section B Space and the Common Space in the amount
set forth below until the first to occur of the following: (i) the end of the
Conversion Period; (ii) Subtenant provides written notice to Sublandlord of
Subtenant’s election not to exercise its right to convert its sublease of the
Section B Space to the terms of the sublease of the Section A Space; or (iii) a
new lease agreement or amendment between the Parties becomes effective. In the
event Sublandlord does not receive written notice from Subtenant by the
expiration of the Conversion Period electing to convert its sublease of the
Section B Space to the terms of the sublease of the Section A Space, the Parties
hereby agree to re-calculate the square footage of the Common Space and to enter
into an amendment setting forth the revised common space square footage.        
Option to Extend.    In the event Subtenant elects to convert its sublease of
the Section B Space to the terms of the sublease of the Section A Space,
Subtenant’s exercise of the Section A Option shall include the converted Section
B Space.”

  5.        Rent.  The Sublease is hereby amended by deleting Section 4(a)(i) in
its entirety and substituting the following in its place:

    “(i)        Base Rent.  Subtenant shall pay to Sublandlord monthly base rent
(“Base Rent”) in the amount set forth below:

 

     per SF    Section A    Section B Jan 2005 – June 2005    $2.27   
$20,718.29    $30,797.09 July 2005 – Dec 2005    $2.34    $21,357.18   
$31,746.78 Jan 2006 – June 2006    $2.34    $21,357.18    $31,746.78
July 2006 – Dec 2006    $2.41    $21,996.07    $32,696.47

 

2



--------------------------------------------------------------------------------

 

    If, pursuant to Section 2(a)(i) above, the term of this sublease is extended
to December 31, 2007 Base Rent during such extended term shall be as follows:

 

     Per SF    Section A    Section B

Jan 2007 – June 2007

   $2.41    $21,996.07    $32,696.47

July 2007 – Dec 2007

   $2.48    $22,634.96    $33,646.16

    Common Space.   In addition to Base Rent, with either Section A Space or
Section B Space or any combination thereof, Subtenant shall pay to Sublandlord
monthly rent for the Common Space (“in an amount equal to the pro-rata portion
of the base rent payable by Sublandlord under the Master Lease based on the
square footage of the Sublease Premises in proportion to the square footage cost
for the Common Space:

    Pro Rata portion:

 

   Subtenant:      22,694 SF         50 %     Sublandlord:      22,582 SF      
  50 %  Common Space    per SF    50% of 8,659         

Jan 2005 – June 2005

   $2.27      $9,852.28      

July 2005 – Dec 2005

   $2.34      $10,156.09      

Jan 2006 – June 2006

   $2.34      $10,156.09      

July 2006 – Dec 2006

   $2.41      $10,459.91      

Jan 2007 – June 2007

   $2.41      $10,459.91      

July 2007 – Dec 2007

   $2.48      $10,763.72      

  6.        The Right of First Offer. Sublandlord hereby grants Subtenant a
right of first offer to lease Section A Space and Section B Space (“Offer
Space”) during the period beginning on the execution date of the Lease through
the ending date of any extension (the “Right Period”), upon and subject to the
terms and conditions of this Section (the “Right of First Offer”). Nothing
herein shall be deemed to limit or prevent Sublandlord from marketing,
discussing or negotiating with any other party for a lease of, or rights of any
nature as to, any part of Offer Space, but during the Right Period before
Sublandlord makes any written proposal to any other party for Offer Space, or
contemporaneously with making any such proposal, Sublandlord shall give
Subtenant written notice (“Sublandlord’s Notice”) that the Offer Space is then
available or of the date Sublandlord estimates the Offer Space will be
Available. Subtenant shall have ten (10) business days after Sublandlord gives
Sublandlord’s Notice (the “Election Notice Period”) in which to give Sublandlord
written notice (“Election Notice”) of Subtenant’s election to exercise this
Right of First Offer to lease of all (and not less than all) the Offer Space.

 

3



--------------------------------------------------------------------------------

 

If Subtenant either fails or elects not to exercise its Right of First Offer as
to the Offer Space covered by Sublandlord’s Notice by not giving its Election
Notice within the Election Notice Period, or if Subtenant gives Subtenant’s
Election Notice but does not within 30 days execute the amendment prepared by
Sublandlord for the lease of the Offer Space, then in any such event Subtenant’s
Right of First Offer shall be null and void and at any time thereafter
Sublandlord shall be free to lease such space to any third party on any terms
and conditions whatsoever.

  7.        Broker. Each party hereto represents and warrants that it has dealt
with no brokers in connection with this Second Amendment, and shall indemnify,
protect, defend and hold the other harmless from all costs and expenses
(including reasonable attorneys’ fees) arising from a breach of the foregoing
representation and warranty.

  8.        Full Force and Effect. Except as expressly amended hereby, the
Sublease remains in full force and effect.

  9.        Counterparts. This Second Amendment may be executed in counterparts,
each of which shall be an original, but all of which shall constitute a single
agreement.

  10.      Effectiveness. This Second Amendment shall not be effective until
signed by Master Landlord in the space set forth for that purpose below.

  IN WITNESS WHEREOF, the Parties here caused this Second Amendment to be duly
executed by their respective authorized officers as of the date first written
above.

 

SUBLANDLORD:   DIADEXUS, INC.,   a Delaware corporation   By:  

/s/ P. Plewman

  Name:  

P. Plewman

  Its:  

President & CEO

 

4



--------------------------------------------------------------------------------

 

SUBTENANT:   VIROLOGIC, INC.,   a Delaware corporation   By:  

/s/ William D. Young

  Name:  

William D. Young

  Its:  

Chairman & CEO

 

       The undersigned, Master Landlord under the Master Lease, hereby consents
to the foregoing Second Amendment.

MASTER LANDLORD:   ARE-TECHNOLOGY CENTER SSF, LLC,   a Delaware limited
liability company   By:  

ALEXANDRIA REAL ESTATE

EQUITIES, L.P., a Delaware limited

partnership, managing member

    By:  

ARE-QRS CORP., a Maryland

corporation, general partner

     

    By:

 

 

          Name:  

 

          Its:  

 

 

5